UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4852
ERIC DARNELL REESE,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 J. Frederick Motz, District Judge.
                        (CR-01-1135-JFM)

                      Submitted: April 15, 2003

                      Decided: April 25, 2003

     Before LUTTIG, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

William B. Purpura, Baltimore, Maryland, for Appellant. Thomas M.
DiBiagio, United States Attorney, Craig M. Wolff, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. REESE
                               OPINION

PER CURIAM:

   Eric Darnell Reese appeals his conviction following a bench trial
of possession with intent to distribute five grams or more of cocaine
base in violation of 21 U.S.C. § 841(a)(1) (2000) and being a felon
in possession of a firearm in violation of 18 U.S.C. § 922(g)(1)
(2000). Reese was sentenced to 360 months in prison and eight years
of supervised release. On appeal, Reese argues: (1) the police lacked
reasonable suspicion to conduct an investigatory stop of his vehicle;
(2) the search warrant issued to search his residence lacked probable
cause; and (3) the good-faith exception to the exclusionary rule is not
applicable. We affirm.

    We review the district court’s factual findings underlying a motion
to suppress for clear error, and the district court’s legal determinations
de novo. See Ornelas v. United States, 517 U.S. 690, 699 (1996);
United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992). When a
suppression motion has been denied, we review the evidence in the
light most favorable to the Government. See United States v. Seid-
man, 156 F.3d 542, 547 (4th Cir. 1998). We have reviewed the dis-
trict court’s denial of Reese’s motion to suppress the evidence seized
following the investigatory stop of his vehicle and find no error. See
Illinois v. Wardlow, 528 U.S. 119, 123 (2000). We also conclude the
warrant established probable cause to search Reese’s residence. We
therefore find it unnecessary to review Reese’s claim that the good-
faith exception to the exclusionary rule is inapplicable.

   We therefore affirm Reese’s conviction. We dispense with oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before the court and argument would not aid the
decisional process.

                                                             AFFIRMED